DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “said medicament delivery device comprising a manually operated movable dose activating element” is indefinite because this limitation further defines the medicament delivery device that is functionally introduced in the preamble of the claim. The claim heading is for “a monitoring device,” so it is unclear if the claim should be directed to “an assembly” comprising the monitoring device and the medicament delivery device or if this further limitation of the medicament delivery device should be treated as functionally claimed. For examination purposes, the “manually operated movable dose activating element” will be interpreted as being functionally required so that the heading of the claim is treated as the “monitoring device.”
Claims 15-26 are rejected for incorporate the above limitation due to their respective dependencies on claim 14 without resolving the above issue of indefiniteness.
Regarding claim 25 and claim 27, the limitation “the touch sensor detects a touch or movement of the monitoring unit” is indefinite because it is unclear if the detected touch or movement is: a user Claim 28 is rejected for incorporating the above indefinite limitation due to its dependency on claim 27 without resolving the above issue of indefiniteness. 
Claims 25 and 27 recite the limitation "the monitoring unit". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the monitoring unit” will be interpreted as “the monitoring device” of the claim heading. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (US 2017/0138769).
Regarding claim 14, Jones discloses: 
A monitoring device (2; Fig. 3) arranged to be operably connected to a medicament delivery device (1; Fig. 1), said medicament delivery device (1) comprising a manually operated movable dose activating element (10, 14; ¶0054 – the dose selector 10 moves a movable gauge element 14 to indicate a selected dose to the user), said monitoring device (2) comprising an electronic circuit (21; ¶0068 – sensor device 2 has circuitry 21), said electronic circuit (21) comprising a light emitting element (¶0071 – each sensor has a corresponding light source) and a light sensor (20-1), wherein said light emitting (20-1) are positioned in relation to said dose activating element (10, 14) so as to detect a manual operation of said dose activating element (10, 14) from an initial position (Fig. 4A; ¶0054, 0075-0080 – the dose selector 10 moves the dose element 14; the monitoring device 2 emits a light onto the surface of dose element 14 at window 13B in Fig. 3. As the dose is set, the dose element 14 moves proximally, revealing underlying 15B. When the dose element 14 is in its initial position in Fig. 4A, light is not reflected or read by light sensor 20-1, indicating that it is in its initial position, but as the dose element 14 moves proximally when a dose is set, surface 15B reflects the light that is read by light sensor 20-1 to indicate movement away from the initial position).  
Regarding claim 15, Jones discloses: 
The monitoring device (2) according to claim 14, wherein said dose activation element (10, 14) is arranged for setting a dose of medicament and for delivering said set dose (¶0052, 0055-0057 – the dose selector 10 is rotated to set a dose, which moves dose element 14 to display the dose as seen in Fig. 1; after setting the dose, the dose is dispensed by pressing button 11, which moves the dose element 14 back to the zero position).  
Regarding claim 16, Jones discloses: 
The monitoring device (2) according to claim 15, wherein said light emitting element (¶0071) and said light sensor (20-1) are positioned in relation to said dose activation element (10, 14) so that a light beam (arrows shown between the monitoring device 2 and the injection device 1 seen in Figs. 4A-4D) between said light emitting element and said light sensor (20-1) is interrupted when said dose activation element (10, 14) is in its initial position (Fig. 4A; ¶0075-0076 – the light beam, when uninterrupted, goes back and forth between the monitoring device 2 and injection device 1 so that the light starts at the (not shown) light emitter to the surface 15B back to the light sensor 20-1 as shown in Fig. 4B; however, when the dose element 14 is in its initial position in Fig. 4A, the light doesn’t reach the light sensor 20-1 because the light is absorbed by the surface of dose element 14), is uninterrupted when said dose activating element is moved from its initial position (Fig. 4B; ¶0075-0077 – the light beam, when uninterrupted, goes back and forth between the monitoring device 2 and injection device 1 so that the light starts at the (not shown) light emitter to the surface 15B back to the light sensor 20-1 as shown in Fig. 4B), and is again interrupted when said dose activating element (10, 14) is returned to its initial  (¶0052, 0075-0076 – when the dose is dispensed, the dose element 14 returns to its initial position in Fig. 4A, where the light doesn’t reach the light sensor 20-1 because the light is absorbed by the surface of dose element 14 and is therefore interrupted).  
Regarding claim 17, Jones discloses: 
The monitoring device (2) according to claim 14, wherein said electronic circuit (21) is arranged to register when said light sensor (20-1) detects a light beam (arrows shown between the monitoring device 2 and the injection device 1 seen in Figs. 4A-4D) (¶0068 – “The sensor device 2 further comprises circuitry 21 configured to receive the signals output from the optical sensors 20-1 to 20-5 of the array 20 and, based on the received signals, to determine information associated with a location along the path defined by the window 13A, 13B of the movable gauge element 14”).  
Regarding claim 18, Jones discloses: 
The monitoring device (2) according to claim 17, wherein the registering creates a time stamp (¶0114 – the monitoring device 2 stores a history of dispensed doses by creating a time stamp for each dose amount).  
Regarding claim 19, Jones discloses: 
The monitoring device (2) according to claim 15, wherein said electronics circuit (21) is arranged to register when said light sensor detects an interruption of said light beam (¶0068 – the circuitry 21 of the monitoring device 2 receives the signals output from the light sensors 20-1 to 20-5 and therefore registers when there is no light beam at each sensor).  
Regarding claim 20, Jones discloses: 
The monitoring device (2) according to claim 19, wherein the registering creates a time stamp (¶0114 – the monitoring device 2 stores a history of dispensed doses by creating a time stamp for each dose amount, which is a combination of sensors that register light and sensors that don’t register light from light sensors 20-1 to 20-5).  
Regarding claim 22, Jones discloses: 
The monitoring device (2) according to claim 14, further comprising a user information interface capable of providing information to a user (¶0114 – the monitoring device 2 can also read other indication codes such as code portion 67 (shown in Fig. 10B) that indicates the type of drug being delivered).  
claim 23, Jones discloses: 
The monitoring device (2) according to claim 22, wherein the user information interface comprises a display (24; Fig. 9; ¶0100 – the monitoring device 2 can have an LED or LCD display to display information to a user).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Cirillo et al (US 2010/0286612).
Regarding claim 21, Jones discloses the monitoring device according to claim 20 but is silent regarding a time stamp triggering the start of a timer. However, Cirillo teaches a monitoring device (100; Fig. 1) mounted onto an injection device (110) that incorporates a timer that indicate to a user a length of time between injections (¶0054-0055). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a timer as taught by Cirillo in order to measure time between injections, as recognized by Cirillo. 
Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Blei et al (US 2016/0067409).
Regarding claim 24, Jones discloses the monitoring device according to claim 14 but is silent regarding the device further comprising a touch sensor. However, Blei teaches a monitoring device (2; Fig. 4) for an injection device (1) that uses a touch sensor (¶0079) as a button to interact with the user interface of the monitoring device (¶0079). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a touch sensor as taught by Blei in order to provide a button to interact with the user interface of the monitoring device as recognized by Blei. 
Regarding claim 25, Jones in view of Blei discloses the monitoring device according to claim 24 where the touch sensor as modified in view of Blei detects a touch of the monitoring device to allow a user to interact with the electronics circuit’s user interface (¶0079). 
Regarding claim 27, Jones discloses: 
A monitoring device (2; Fig. 3) configured for operable connection to a medicament delivery device (1; Fig. 1), where the medicament delivery device (1) comprises a manually operated movable dose activating element (10, 14; ¶0054 – the dose selector 10 moves a movable gauge element 14 to indicate a selected dose to the user) and the monitoring device (2) comprises: 24an electronic circuit (21; ¶0068 – sensor device 2 has circuitry 21) comprising a light emitting element (¶0071 – each sensor has a corresponding light source) and a light sensor (20-1), where the light emitting element and the light (20-1) are positioned in relation to said dose activating element (10, 14) so as to detect a manual operation of said dose activating element (10, 14) from an initial position (Fig. 4A; ¶0054, 0075-0080 – the dose selector 10 moves the dose element 14; the monitoring device 2 emits a light onto the surface of dose element 14 at window 13B in Fig. 3. As the dose is set, the dose element 14 moves proximally, revealing underlying 15B. When the dose element 14 is in its initial position in Fig. 4A, light is not reflected or read by light sensor 20-1, indicating that it is in its initial position, but as the dose element 14 moves proximally when a dose is set, surface 15B reflects the light that is read by light sensor 20-1 to indicate movement away from the initial position).
Jones discloses all of the elements of the claim but is silent regarding the device further comprising a touch sensor that detects a touch or a movement of the monitoring unit. However, Blei teaches a monitoring device (2; Fig. 4) for an injection device (1) that uses a touch sensor (¶0079) that detects a touch of the monitoring device as a button to interact with the user interface of the monitoring device (¶0079). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a touch sensor as taught by Blei in order to provide a button to interact with the user interface of the monitoring device as recognized by Blei. 
Regarding claim 28, Jones in view of Blei discloses: 
The monitoring device of claim 27 wherein the light emitting element and the light sensor (20-1) are positioned in relation to the dose activation element (10, 14) so that a light beam between the light emitting element and the light sensor (20-1) is interrupted when the dose activation element (10, 14) is in the initial position (Fig. 4A; ¶0075-0076 – the light beam, when uninterrupted, goes back and forth between the monitoring device 2 and injection device 1 so that the light starts at the (not shown) light emitter to the surface 15B back to the light sensor 20-1 as shown in Fig. 4B; however, when the dose element 14 is in its initial position in Fig. 4A, the light doesn’t reach the light sensor 20-1 because the light is absorbed by the surface of dose element 14) and is uninterrupted when the dose activating element (10, 14) is moved from its initial position to set a dose (Fig. 4B; ¶0075-0077 – the light beam, when uninterrupted, goes back and forth between the monitoring device 2 and injection device 1 so that the 15B back to the light sensor 20-1 as shown in Fig. 4B).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Nagar et al (US 2015/0290396).
Regarding claim 26, Jones discloses the monitoring device according to claim 14 but is silent regarding a temperature sensor. However, Nagar teaches a drug delivery device monitor device (102; Fig. 1) that incorporates a temperature sensor in order to monitor the temperature of the drug within the delivery device (¶0091). Nagar also teaches that such a sensor can be used to indicate if the drug has overheated and would therefore have lowered efficacy (¶0091). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a temperature sensor as taught by Nagar in order to indicate the condition of the drug within the injection device, as recognized by Nagar. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783